DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The difference in minimum dimples being the greatest difference is at odds with the embodiments. For example, fig 16C, illustrates a difference of the minimum A as 3 and a difference of E as 5.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 4-5 and 8-10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Parsons et al. (2016/0107037).  Claim 1, Parsons discloses a golf ball having an outer surface comprising a plurality of dimples disposed thereon, wherein the dimples are arranged in multiple copies of a first domain (500 fig 6) and a second domain (400 fig 6), the first domain and the second domain being tessellated to cover the outer surface of the golf ball in a uniform pattern having no great circles and consisting of four first domains and four second domains, and wherein the dimple pattern within the first domain is different from the dimple pattern within the second domain, the plurality of dimples comprises dimples having three or more different dimple diameters including a minimum dimple diameter, a maximum dimple diameter, and one or more additional dimple diameters; the dimples of the first domain comprise dimples having three or more different diameters, the dimples of the second domain comprise dimples having three or more different diameters, for each of the different dimple diameters on the ball, the difference between SD1 and SD2 is 6 or less, where SD 1 is the number of dimples positioned within the first domain having a given diameter, and SD2 is the number of dimples positioned within the second domain having said given diameter the difference between SD1 (39 total number of dimple) and SD2 (36 total number of dimples) is 3 (fig 6).  Claim 2, wherein SD1 > 0 and SD2 > 0 for the minimum dimple diameter (dimple #1).  Claim 4, wherein SD1 = SD2 for at least one dimple diameter (dimple #1, each has 3).  Claim 5, wherein SD1 = SD2 for the minimum dimple diameter (dimple #1).  Claim 8, wherein SD1 = 0 or SD2 = 0 for at least one of the one or more additional dimple diameters (no #4 dimples for 400).  Claim 9, wherein SD1 < 21 and SD2 < 21 for each dimple diameter.  Claim 10, wherein SD1 < 15 and SD2 < 15 for each dimple diameter.

Allowable Subject Matter
Claims 3, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        
July 12, 2022